Per Curiam. This claim, arising out of the death of a fireman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the "Law Enforcement Officers and Firemen Compensation Act,” [hereafter, "the Act”] Ill. Rev. Stat. 1971, Ch. 48, §281 et. seq. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full Court on July 10, 1974, the Court finds as follows: 1. That the claimant, Barbara J. Balsis, is the wife of the decedent and is the beneficiary who was designated by him as stated in her application for benefits; 2. That the decedent, Stanley Balsis, was a fireman employed by the Elgin Fire Department and engaged in the active performance of his duties, within the meaning of §2(e) of the Act, on June 2, 1974; 3. That on said date, Fireman Balsis died attempting to rescue one James A. Krueger who was trapped on a rubber raft in turbulent water beneath the Kimball Street dam of the Fox River. Krueger had gone over the dam by reason of the strong current up river; 4. The Court finds, therefore, that Fireman Balsis was killed in the line of duty as defined in §2(e) of the Act, and 5. That the proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $20,000 (Twenty Thousand Dollars) be awarded to Barbara J. Balsis as wife and designated beneficiary of the deceased fireman, Stanley Balsis.